DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A method comprising: analyzing, by a vehicle apparatus comprising a processor and a memory, sensor data collected as the vehicle apparatus traverses at least a portion of a road network, the sensor data captured by one or more sensors onboard a vehicle, the vehicle apparatus being onboard the same vehicle, the sensor data being analyzed in at least near real time with respect to the capturing of the sensor data by the one or more sensors, wherein the sensor data is analyzed to generate an environment model corresponding to one or more elements in the environment surrounding the vehicle, each of the one or more elements (a) generated by combining two or more observations of a corresponding environment element encoded by the sensor data and (b) defined by a plurality of attributes determined based on the combined two or more observations of the corresponding environment element; comparing the plurality of attributes defining at least one of the one or more elements to map data stored in the memory; based on the comparing of the plurality of attributes defining the at least one of the one or more elements to the map data, detecting, by the vehicle apparatus, an inconsistency , wherein the notification message comprises a maplet having a predefined data structure and wherein the maplet comprises fused representations of the one or more elements; and transmitting, via a communication interface of the vehicle apparatus and via a short or medium range communication protocol, the notification message.".
Prior arts of record fail to disclose “A method comprising: analyzing, by a vehicle apparatus comprising a processor and a memory, sensor data collected as the vehicle apparatus traverses at least a portion of a road network, the sensor data captured by one or more sensors onboard a vehicle, the vehicle apparatus being onboard the same vehicle, the sensor data being analyzed in at least near real time with respect to the capturing of the sensor data by the one or more sensors, wherein the sensor data is analyzed to generate an environment model corresponding to one or more elements in the environment surrounding the vehicle, each of the one or more elements (a) generated by combining two or more observations of a corresponding environment element encoded by the sensor data and (b) defined by a plurality of attributes determined based on the combined two or more observations of the corresponding environment element; comparing the plurality of attributes defining at least one of the one or more elements to map data stored in the memory; based on the comparing of the plurality of attributes defining the at least one of the one or more elements to the map data, detecting, by the vehicle apparatus, an inconsistency between at least one , wherein the notification message comprises a maplet having a predefined data structure and wherein the maplet comprises fused representations of the one or more elements; and transmitting, via a communication interface of the vehicle apparatus and via a short or medium range communication protocol, the notification message.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-3, 5-9 and 21-22 depend on and further limit of independent claim 1, therefore claims 2-3, 5-9 and 21-22 are considered allowable for the same reason.
Regarding claim 10, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 10 "An apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, one or more sensors, and at least one memory storing computer program code and map data, the apparatus being onboard a vehicle, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: analyze sensor data collected as the vehicle traverses at least a portion of a road network, the sensor data captured by the one or more sensors, the sensor data being analyzed in at least near real time with respect to the capturing of the sensor data by the one or more sensors, wherein the sensor data is analyzed to , wherein the notification message comprises a maplet having a predefined data structure and wherein the maplet comprises fused representations of the one or more elements; and transmit, via the communication interface and via a short or medium range communication protocol, the notification message.".
Prior arts of record fail to disclose “An apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, one or more sensors, and at least one memory storing computer program code and map data, the apparatus being onboard a vehicle, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: analyze sensor data collected as the vehicle traverses at least a portion of a road network, the sensor data captured by the one or more sensors, the sensor data being , wherein the notification message comprises a maplet having a predefined data structure and wherein the maplet comprises fused representations of the one or more elements; and transmit, via the communication interface and via a short or medium range communication protocol, the notification message.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 11-12 and 14-18 depend on and further limit of independent claim 10, therefore claims 11-12 and 14-18 are considered allowable for the same reason.
Regarding claim 19, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 19 "A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising executable portions configured, when executed by a processor of a vehicle apparatus, to cause the vehicle apparatus to: analyze sensor data collected as the vehicle traverses at least a portion of a road network, the sensor data captured by the one or more sensors, the sensor data being analyzed in at least near real time with respect to the capturing of the sensor data by the one or more sensors, wherein the sensor data is analyzed to generate an environment model corresponding to one or more elements in the environment surrounding the vehicle, each of the one or more elements (a) generated by combining two or more observations of a corresponding environment element encoded by the sensor data and (b) defined by a plurality of attributes determined based on the combined two or more observations of the corresponding environment element; compare the plurality of attributes defining at least one of the one or more elements to map data stored in the memory; based on the comparing of the plurality of attributes defining the at least one of the one or more elements to the map data, detect an inconsistency between at least one attribute of the plurality of attributes and the map data stored in the memory; responsive to the detected inconsistency satisfying a vehicle-to-vehicle criterion, generate a notification message comprising the plurality of attributes defining the at least one of the one or more elements in a defined data format, wherein the notification message comprises a maplet having a predefined data structure and wherein the maplet comprises fused representations of the one or more elements; and transmit, via a communication interface of the vehicle apparatus and via a short or medium range communication protocol, the notification message.".
Prior arts of record fail to disclose “A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising executable portions configured, when executed by a processor of a vehicle apparatus, to cause the vehicle apparatus to: analyze sensor data collected as the vehicle traverses at least a portion of a road network, the sensor data captured by the one or more sensors, the sensor data being analyzed in at least near real time with respect to the capturing of the sensor data by the one or more sensors, wherein the sensor data is analyzed to generate an environment model corresponding to one or more elements in the environment surrounding the vehicle, each of the one or more elements (a) generated by combining two or more observations of a corresponding environment element encoded by the sensor data and (b) defined by a plurality of attributes determined based on the combined two or more observations of the corresponding environment element; compare the plurality of attributes defining at least one of the one or more elements to map data stored in the memory; based on the comparing of the plurality of attributes defining the at least one of the one or more elements to the map data, detect an inconsistency between at least one attribute of the plurality of attributes and the map data stored in the memory; responsive to the detected inconsistency satisfying a vehicle-to-vehicle criterion, generate a notification message comprising the plurality of attributes defining the at least one of the one or more , wherein the notification message comprises a maplet having a predefined data structure and wherein the maplet comprises fused representations of the one or more elements; and transmit, via a communication interface of the vehicle apparatus and via a short or medium range communication protocol, the notification message.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claim 20 depend on and further limit of independent claim 19, therefore claim 20 is considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683